Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s to the specifications and the drawings submitted 02/10/2022 is full considered and is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the cutter recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 17,18, 21, 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Traver (US 2,823,969) in view of Voetsch (US 2006/0161088 A1).

Referring to claims 10, 29, 30 and 31.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) comprising: 
a body portion (11);
a movable portion (12) pivotally engaged to the body portion (11);
a cutter (45; Figure 4) extending from the moveable portion (12), wherein the cutter (45) is configured to cut a bandage (15; sheet material housed in cabinet 11; Figure 9) extending through an opening (front opening between 11 and top of 12) between the body portion (11) and the moveable portion (12); and
a nub (74; Figure 9) extending from the moveable portion (top 12) and positioned adjacent to the cutter (cutter 45 within slots 75; Figure 9), wherein the nub (74; Figure 9) is configured to compress a portion of the bandage (15; sheet material housed in cabinet 11; Figure 9) and substantially enclose a remaining uncut portion of the  bandage (portion of sheet material 15 remaining within the housing 10; see Figure 9) within a cavity of the bandage dispenser (10).
Traver does not specifically the dispenser as specifically dispensing bandages.
Voetsch discloses a bandage dispenser (Figure 1) wherein selective size of bandages (11) are cut from a dispenser.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver to include the articles to be dispensed as being a sheet material wherein the sheet material is a bandage as disclosed by Voetsch because using different types of specific articles to dispense form the dispenser would expand the usefulness of the dispenser thus expanding potential sales of the apparatus.

Referring to claim 11.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) wherein the cutter (45) is received by a cutter recess (75) located in the body portion (11) during cutting of the bandage (15; sheet material housed in cabinet 11; Figure 9).

Referring to claim 12.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) wherein the nub (74) is complimentary in shape to the nub recess (72) in a nesting relation (see nesting position of 74 in 72).

Referring to claim 13.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) wherein the bandage dispenser (10) includes a shield (73) secured to the moveable portion (12) and extending substantially parallel to the cutter (shield member 73 is parallel to 45) to protect a user from contacting the cutter (45) during use of the dispenser (10).

Referring to claim 14.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) wherein a force (sheet material is pulled out by a user) is applied to the bandage (15) to extend the bandage through the opening (opening between 11 and 12) and maintain a taught position of the bandage for cutting (see Figure 9).

Referring to claim 17.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) wherein the cutter (45; Figure 2) retracts within (retracts to the left side of the top portion 12; Figure 2) of the movable portion (12) when not in use for cutting the bandage (as shown in Figure 1 and 2).

Referring to claim 18.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) wherein, the moveable portion (12) and the body portion (11) are integrally formed (connected together so as to make up a single complete piece or unit) together and the moveable portion (12) rotates about a pivot (pivot as right side of 11; Figure 7) of the bandage dispenser (15).

Referring to claim 21.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) wherein the nub recess (72) is located 
in the body portion (11) adjacent to the cutter recess (slot 75).

Referring to claim 22.  Traver discloses a bandage (15; sheet material housed in cabinet 11; Figure 9) dispenser (10; Figure 1) wherein bandage is a bandage roll (15) located within the cavity (interior of 11) of the dispenser, and the bandage roll (15) is at least partially unrolled (see extended roll portion S-3 of roll 15) to extend through the opening (opening between 11 and top 12) between the body portion (11) and the moveable portion (12).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Traver (US 2,823,969) in view of Voetsch (US 2006/0161088 A1) and further in view of George (US 6,155,454).

Referring to claim 23.  Traver in view of Voetsch do not disclose the pivot is an elastic portion of the dispenser.
George discloses a dispenser container (1; Figure 1D) wherein a pivot (16) is an elastic portion (Col. 8 line 30) of the dispenser (12) connecting the moveable portion (14) and the body portion (12).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view of Voetsch to include a pivot comprising an elastic portion of the dispenser connecting the moveable portion and the body portion as taught by George because the moveable portion and the body portion connected by an elastic portion would allow for smoother movement of the two housing members without the use of additional element thus reducing complexity of the dispenser housing.

Referring to claim 24.  George discloses a dispenser container (1; Figure 1D) wherein the pivot (16) is a notch or cutout (see cutout portions below member 16) of the dispenser and the moveable portion articulates 60 degrees or more relative to the body portion (see movement of member 16).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Traver (US 2,823,969) in view of Voetsch (US 2006/0161088 A1) and further in view of Martinsen (US 2003/0071051 A1).

Referring to claim 25.  Traver in view of Voetsch do not disclose a spindle positioned within the cavity of the bandage dispenser that movably secures the bandage roll.
Martinsen discloses a label dispenser (1; Figure 5) wherein a spindle (36) positioned within the cavity of the bandage dispenser (interior of 1) that movably secures the bandage roll (26).
 It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view of Voetsch to include a spindle positioned within the cavity of the bandage dispenser that movably secures the bandage roll as taught by Martinsen because the roll of bandages can more easily unrolled. 

Referring to claim 26.  Martinsen discloses a label dispenser (1; Figure 5) wherein the spindle (36) is removably secured to the body portion (40).

Referring to claim 27.  Martinsen discloses a label dispenser (1; Figure 5) comprising feet (58) projecting from the body portion (40) to support the bandage dispenser (1) during operation.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view of Voetsch to include feet projecting from the body portion to support the bandage dispenser during operation as taught by Martinsen because the dispenser can be elevated from the work surface thus providing a more sanitary operation of the dispenser.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Traver (US 2,823,969) in view of Voetsch (US 2006/0161088 A1) and further in view of McGushion (US 2012/0317820 A1).

Referring to claim 28.  Traver in view of Voetsch do not disclose the shield is retractable.
McGushion discloses a utility knife (100; Figure 2) comprising a retractable shield (106) so that, when the moveable member is moved towards the body portion to contact the body portion, the shield (106) moves in an opposing direction to prevent contact between the shield (106) and the body portion (400).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view of Voetsch to include a retractable shield as taught by McGushion because the retractable shield would prevent the potential for accidental cuts to a user thus making the apparatus safer to use.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Traver (US 2,823,969) in view of Voetsch (US 2006/0161088 A1) in view of Lucas (US 5,843,011) in view of Arefieg (US 8,851,284) in view of Eaves (US 10,092,455).

Referring to claim 32.  Morrison in view Voetsch do not disclose specific elements of the carried bandage.
Lucas discloses a bandage (Figure 3) configured to be administered from a continuous roll (roll as shown in Figure 3), comprising: 
a support layer (18) of flexible webbed material (material of carrier strip 18), the support layer (18) including a self-adhesive (adhesive coating 30) disposed on a top surface (top surface of 18 as seen in Figure 3), the self-adhesive (30) covering about 100% of the top surface (adhesive coating 30 covers the entire top surface of 18; left and right portions of 18 and adhesive portion underneath member 32 for attaching member 32 to 18; Figure 3);

a absorbent layer (32) of flexible padded material (gauze pad) adhered to the first support layer (18) along a longitudinal axis (20) by the self-adhesive (30; see Col. 3 line 49), the absorbent layer (32) being moisture wicking and moisture resistance (gauze pad strip can absorb liquids and will not degrade when exposed be moisture) and having a width less than a width of the support layer (18) so that a portion of the self-adhesive (30) is exposed on each longitudinal side of the absorbent layer (see exposed portions of 30 at opposite sides of 32 on 18); and

a release layer (release layer consisting of members 34; Figure 3) adhered to the top surface of the support layer (18) and removed prior to applying the bandage to a desired area (see removal of 118 from bandage), wherein the release layer (members 34) includes a surface to decrease adherence between the release layer (34) and the support layer (18), the absorbent layer (32), or both (protective sheet 34 is removable from the top surface of 18 and 32),

wherein the width of the absorbent layer (width of 32 in direction perpendicular to 20; Figure 3) is approximately 42% (as measured in scale size of the width of 32 to the width of 18; as shown in Figure 3; 42% is between 40%-90%) the width of the support layer (102).

The width of the second layer (32) is construed to be in the range of 42% of the support layer (18) by measuring the structures of the figure as shown in Figure 4 of Lucas. However, Lucas does not specifically disclose the width of the support layer as being in the range of 40%-90% of the support layer.

	Arefieg disclose a bandage strip (40; Figure 4) wherein the width of an absorbent layer (44; Figure 4) is shown to be about more than a half and less than 90% of the support layer 22.  When measured with a respective scale, the absorbent layer is shown to be 60% of the support layer.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view Voetsch and Lucas to have included the width of the absorbent layer as being 60% of the support layer, a value between the claimed range of 40%-90% of the support layer as taught by Arefieg because the absorbent layer that is about 60% of the support layer would provide a larger wound coverage while providing a smaller side portions that adhere to the exterior sides of the wound thus making removal of the bandage easier from the skin.

Traver in view Voetsch and Lucas do not disclose the support layer as being waterproof.

Arefieg disclose a bandage strip (40; Figure 4) a bandage wherein the substrate (24; Figure 2) is a comprised of a plastic material (Col. 4 line 52).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view Voetsch and Lucas to have included the substrate as being waterproof and comprised by a plastic material as taught by Arefieg because a waterproof support layer would not deteriorate when in contact with moisture from a wound.

Traver in view Voetsch, Lucas and Arefieg do not specifically disclose the release layer including one or more coatings to decrease adherence.

Eaves discloses a removable covering (1004) for a package (Figure 1) wherein the release layer (1004 and 1005) includes one or more coatings (release coatings; Abstract) to decrease adherence.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view Voetsch, Lucas and Arefieg to have included the release layer including one or more coatings to decrease adherence as taught by Eaves because a release coating would reduce the force required to remove the release layer.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Traver (US 2,823,969) in view of Voetsch (US 2006/0161088 A1) in view of Lucas (US 5,843,011) in view of Arefieg (US 8,851,284) in view of Eaves (US 10,092,455) in view of Jonn (US 9,655,622) and further in view of Caneppele (US 10,016,310).

Referring to claim 33.  Traver in view Voetsch do not disclose specific elements of the carried bandage; (see claim rejections 32 above).

Traver in view Voetsch, Lucas, Arefieg and Eaves do not specifically disclose wherein the support layer has a thickness of less the 5mm.

Jonn discloses an adhesive coated wound closure device (1; Figure 1) wherein a support layer (flexible material 10; Figure 2b) comprises a thickness in the range of 1 mm to about 5 mm (Col. 6 line 7).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view Voetsch, Lucas, Arefieg and Eaves to have included the thickness of the support layer as being in the range of 1 mm to about 5 mm as taught by Jonn because a thinner support layer would provide more flexibility to the bandage thus, allowing the bandage to adhere to curved surfaces more readily.
Traver in view Voetsch, Lucas, Arefieg, Eaves and Jonn do not disclose the absorbent layer includes an antimicrobial reagent.

Caneppele discloses a wound dressing assembly (10; Figure 1) wherein the absorbent layer includes an antimicrobial reagent (Col. 12 lines 14-16, 19-20).

Caneppele further discloses the wound cover (20) to avoid “fibrous absorbent structures” (col. 6 line 4-5) and a polymer coating on a surface of (Col. line 8-16) for easy removal.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view Voetsch, Lucas, Arefieg, Eaves and Jonn to have included the absorbent layer comprising a antimicrobial reagent as taught by Caneppele because the absorbent layer including an antimicrobial reagent would provide an improved care of the wound by preventing the potential of an infection when covering the wound.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Traver in view Voetsch, Lucas, Arefieg, Eaves and Jonn to have included the absorbent layer as being nonabrasive and comprising a polymer coating on the surface for ease removal as taught by Caneppele because the removal of the bandage would not damage the healing portion of the would thus allowing for easier redressing the wound.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.  Rejections based of the previous primary reference of Morrison are cancelled.  A new primary reference of Traver (US 2,823,969) is cited to disclose the claimed features of the nub and the nub recess.  New rejections are cited above.  It is suggested the applicant add addition structure to overcome the cite rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651